DETAILED ACTION
	The Amendment filed on 02/28/2022 has been entered. Claim(s) 1 has/have been amended and claim(s) 3 has/have been withdrawn. Therefore, claims 1-5 are now pending in the application.
Response to Amendment
The previous drawing regarding the more than one stabilizing devices remain.
The previous 35 USC 112 rejections are withdrawn in light of applicant's amendments.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show
every feature of the invention specified in the claims. Therefore, the “or more” of claim
1 and the “at least two of said stabilizing device are deployed” of claim 4 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in
reply to the Office action to avoid abandonment of the application. Any amended
replacement drawing sheet should include all of the figures appearing on the immediate
prior version of the sheet, even if only one figure is being amended. The figure or figure
number of an amended drawing should not be labeled as “amended.” If a drawing figure
is to be canceled, the appropriate figure must be removed from the replacement sheet,
and where necessary, the remaining figures must be renumbered and appropriate
changes made to the brief description of the several views of the drawings for
consistency. Additional replacement sheets may be necessary to show the renumbering

application must be labeled in the top margin as either “Replacement Sheet” or “New
Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner,
the applicant will be notified and informed of any required corrective action in the next
Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, and 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tye (U.S. Patent No. 4,083,156) in view of Roos (U.S. Patent No. 2,510,717).
As per claim 1, Tye teaches a workpiece stabilizing system (brace assembly; figure 3) comprising: one or more temporary stabilizing devices (18), each device having a base (at 28), a force application member (30/32) having a first end (lower end) and an opposing end (upper end), a stabilizing arm (20) coupled to the force application member between the first end and the opposing end (figure 3), and an abutment member (26); each of said bases including an attachment plate (28) which is secured parallel to the ground (figure 3); said force application member connecting to said plate at the first end (figure 3) and to said abutment member at the opposing end (figure 3), 
Tye fails to disclose the base is secured to the ground by stakes.
Roos discloses a brace (col. 1, lines 1-5) comprising a base (5) secured by stakes (17).
Therefore, from the teaching of Roos, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the brace assembly of Tye wherein the base is secured to the ground by stakes, as taught by Roos, in order to facilitate securement of the brace assembly to a ground surface for a sturdier support.
As per claim 2, Tye teaches said attachment plate and said abutment member can be used interchangeably (it is understood that said attachment plate and said abutment member are capable of being used interchangeably).
As per claim 4, Tye teaches at least two of said stabilizing device are deployed (figure 1).
As per claim 5, Tye teaches said force application member includes a rotating frame (adjustments are made by turning the pipe sections 30 and 32; col. 9, lines 55-.

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference(s) Tye (U.S. Patent No. 4,083,156) has/have been added to overcome the newly added limitations. Applicant’s amendment regarding the stabilizing arm coupled to the force application member between the first end and the second opposing end, overcomes the rejection in view of Roos. The new limitations are overcome by Tye in view of Roos.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633